Citation Nr: 1441688	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a timely appeal (VA Form 9 or equivalent) was timely filed in response to an April 2009 statement of the case addressing the denial of entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Whether a timely appeal (VA Form 9 or equivalent) was timely filed in response to an April 2009 statement of the case addressing the denial of entitlement to service connection for peripheral neuropathy of the lower extremities.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities. 
 
5.  Entitlement to an effective date prior to September 25, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In an April 2009 rating decision, the RO granted service connection for PTSD and a 30 percent rating for the disability, effective from September 25, 2007, the date of a reopened claim for service connection.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA and VBMS.  

The issues of an increased rating for PTSD, whether a timely appeal (VA Form 9 or equivalent) was timely filed in response to an April 2009 statement of the case denying the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and whether new and material evidence was submitted to reopen previously denied claims for service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied service connection for PTSD, finding that the presence of posttraumatic stress disorder was not medically established.  

2.  In connection with a December 1999 petition to reopen his claim for service connection for PTSD, the RO informed the Veteran that the record did not show that he engaged in combat or was a prisoner of war (POW) and requested that the Veteran provide evidence combat or POW status or an inservice stressful event; the Veteran responded in an August 2000 statement that he was 'hammered with mortar rounds' in Nha Trang.

3.  In a final March 2002 decision, without attempting to verify the alleged stressor, the RO declined to reopen the claim for PTSD that had been denied by the Board in July 1998.

4.  Thereafter, a claim to reopen the claim for service connection for PTSD was not received prior to September 25, 2007.

5.  In an October 2007 statement, the Veteran provided details of an enemy assault on a compound at which he was stationed in August or September 1965 while his unit, the 864th Engineer Battalion, Company C, was building Camp McDermott in Nha Trang, Vietnam.  

6.  In November 2007, VA conceded the Veteran's stressor as service department records showed that he was stationed with his unit at Nha Trang and that area was involved in a standoff with the enemy in August 1965.  

7.  A January 2008 VA psychological examination considered the Veteran's Vietnam stressor but found that he did not have PTSD and his present psychiatric disability, anxiety disorder, was not related to the stressful incident in Vietnam.  

8.  The September 2007 petition to reopen the claim of service connection for PTSD was granted but service connection was denied on the merits in a March 2008 rating decision because although the stressor was verified there was no evidence he currently had PTSD related to the stressor.  The Veteran appealed.  

9.  A February 2009 VA-contracted psychological examination considered the Veteran's Vietnam stressor and diagnosed the Veteran with PTSD due to these stressful incidents in Vietnam.  

10.  Service connection for PTSD was granted in an April 2009 rating decision with an effective date of September 25, 2007.


CONCLUSION OF LAW

An effective date earlier than September 25, 2007, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.156(c) (1), (2), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letters mailed in November 2007, prior to the initial adjudication of the claim to reopen that resulted in the grant of service connection. 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received or when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen the previously denied claim for service connection which led to the grant of service connection.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim. 

II.  Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  38 C.F.R. § 3.156(c)(2).

The Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) that, under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280.  However, the information that USASCRUR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id.  Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.

The Veteran contends he is entitled to an effective date prior to September 25 2007, for the grant of service connection for PTSD. 

The Veteran was discharged from service in January 1966.  He first submitted a claim for service connection for psychiatric disability in October 1980.  In an April 1981 rating decision (with notification to the Veteran that same month), the RO denied service connection for anxiety reaction.  The Veteran filed a notice of disagreement and a statement of the case issued in June 1981.  As the Veteran did not perfect the appeal by filing a substantive appeal, the April 1981 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

In November 1996 the Veteran submitted a new claim for service connection for psychiatric disability (nerves).  In a May 1997 letter, the RO requested that the Veteran tell VA about his stressor.  He was informed that he needed credible evidence of a stressful inservice event to support his claim for PTSD.  He submitted a response in May 1997 but did not address any stressor.  The RO denied the claim for service connection for PTSD in a September 1997 decision and the Veteran perfected an appeal.  In a February 1998 letter, he stated simply that he never shot anyone but was 'shot at'.  In July 1998, the Board denied the claim for PTSD.  The Board observed that there was a private treatment record dated in December 1992 showing 'post traumatic stress', with the Veteran taking Valium once a day.  The Board found that the presence of PTSD had not been medically established at the current time, rejecting the 1992 treatment note inasmuch as the basis for this diagnosis in 1992 was not included in the record.  Therefore, the Board found that it could not be conclusively stated that the Veteran had service-related PTSD as opposed to PTSD acquired because of some other traumatic events in his life.  The Board found that there is no indication that the Veteran furnished corroboration of any claimed stressors to his private physicians.  The diagnosis was therefore either based on the Veteran's uncorroborated accounts of traumatic events or was made without regard for corroboration of the veteran's accounts of traumatic events.  The Board observed that the RO attempted to obtain additional information in order to verify the alleged stressors, to no avail.  Citing to C.F.R. § 3.304(f), the Board found that the Veteran did not engage in combat with the enemy and any account of alleged stressful events in service were not corroborated by the service records or any other source.  The Veteran did not appeal the 1998 Board decision to the Court of Appeals for Veterans Claims and it became final.

The Veteran thereafter filed a petition to reopen the claim of service connection for PTSD in December 20, 1999.  The RO sent him a letter requesting that he provide information to VA about his stressor in February 2000.  In an August 2000 letter, he responded that, yes, he was hammered with mortar rounds in Nha Trang, but his nervous condition was due to Agent Orange exposure.  The RO did not conduct any additional development to verify a Vietnam stressor but denied the claim in a March 2002 rating decision, and informed the Veteran of the denial the same month.  The Veteran did not appeal this decision nor was new and material evidence associated with the record within a year, thus the March 2002 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

Thereafter, the next written communication from the Veteran is dated in September 2006 and addresses Agent Orange, not a psychiatric disorder.  Following this statement, the next documents were received September 25, 2007, and included his petition to reopen the claim of service connection for PTSD.  In a statement from the Veteran received in October 2007, the Veteran set forth details of his alleged stressor at Nha Trang in August or September 1965.  He provided details of an enemy assault on a compound in which he was staying in August or September 1965 while his unit, the 864th Engineer Battalion, Company C, was building Camp McDermott in Nha Trang, Vietnam.  

In November 2007, the VA, using service records and reviewing the Army order of Battle, verified the Veteran's stressor.  This was based upon review of service department records as a result of the Veteran's detailed letter received in October 2007.  At that time, VA conceded the Veteran's stressor as records showed that he was stationed with his unit at Nha Trang and that area was involved in a standoff with the enemy in August 1965.  

A January 2008 VA psychological examination considered the Veteran's verified Vietnam stressor but found based on examination that he did not have PTSD and his anxiety disorder was not related to the stressful incident in Vietnam.  

The September 2007 petition to reopen the claim of service connection for PTSD was granted but service connection was denied on the merits in a March 2008 rating decision because although the stressor was verified there was no evidence he currently had PTSD related to the stressor.  The Veteran appealed.  

A February 2009 VA-contracted psychological examination considered the Veteran's verified Vietnam stressor and diagnosed the Veteran as having PTSD due to these stressful incidents in Vietnam.  

Service connection was granted in an April 2009 rating decision with an effective date of September 25, 2007.  The decision granting service connection noted that medical evidence included the diagnosis of PTSD related to the confirmed stressors in Vietnam.  

The Veteran seeks an earlier effective date of 1967 or at least 1997, stating that had VA not committed errors in developing his case and sending him to incompetent examiners in the past, he would have had an adequate diagnosis of PTSD many years ago.  

The records that were ultimately used to verify the Veteran's stressor are considered relevant official service department records under 38 C.F.R. § 3.156 (c).  However, reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  See 38 C.F.R. § 3.156(c)(2).  The Board finds that the Veteran provided sufficient information for VA to identify and obtain the records from respective service department, the JSRRC or from any other official on August 9, 2000, when he stated he was hammered with mortar rounds in Nha Trang.  It finds conversely that in his February 1998 statement that he was 'shot at' he failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  Id.  Under such circumstances, the December 1999 claim, and not the earlier claim, will be reconsidered.  

Thus, the Board will determine the proper effective date of service connection for PTSD based on the December 1999 claim.  In so doing, the Board must find the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

The Board agrees with the 1998 Board decision in that the basis for the 1992 impression of post traumatic stress was not included in the record, and that the Veteran refused to provide details as to his alleged stressor in connection with the then-current claim despite being requested to do so by VA in a May 1997 letter.  It also notes that the record does not show nor does the Veteran allege that he engaged in combat, and adds that there is no indication that the Veteran furnished corroboration of any claimed stressors to his private physician.  Accordingly, the Board finds that the preponderance of the evidence was against finding that the 1992 impression shows that the Veteran had service-related PTSD as opposed to PTSD acquired because of some other traumatic events in his life.  

Moreover, the Board finds that entitlement to PTSD did not arise until after September 25, 2007, the current effective date.  As noted, the Veteran was afforded a VA examination in January 2008, which yielded a diagnosis of anxiety disorder and not PTSD.  The psychologist examined the Veteran and accepted his stressors in Nha Trang.  However, he concluded, after a detailed examination and as supported by a thorough discussion with citations to the documented record, that the Veteran did not have PTSD.  Furthermore, he opined that the current anxiety disorder was not related to events in service.  Rather, a diagnosis of PTSD related to his conceded stressors was not made until the VA-contractor psychological examination on February 25, 2009.  

In Young v. McDonald, No. 2013-7116, slip op. at 1 (Fed. Cir. Sept 8, 2014) WL 4400766 (C.A.Fed.), the United States Court of Appeals for the Federal Circuit addressed, in pertinent part, whether lay evidence alone can establish the effective date for an award of service connection due to PTSD or whether a medical diagnosis attesting to the existence of PTSD on the claimed effective date is necessary because of 38 C.F.R. § 3.304(f).  This case provides some relevant guidance in the present matter as will be discussed below.  

The Veteran had argued that the Board and Veterans Court erroneously applied 38 C.F.R. § 3.304(f) when assigning his award's effective date.  The Court observed that, "He contends that the regulation is relevant only when determining whether service connection for PTSD should be awarded, not when determining what the award's effective date should be.  We disagree.  Section 3.304(f) defines the conditions for entitlement to service connection.  It provides that '[s] ervice connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred.'  38 C.F.R. § 3.304(f).  In order to determine the 'date entitlement arose' within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at § 3.304(f).  We do not read § 3.304(f) as providing that entitlement can arise on a date for which there is no medical diagnosis of the veteran's condition as PTSD."  Id., slip op. at 3.

In discussing the issue, the Court observed that while the Veteran's, "contemporaneous description of his symptoms justified applying regulations governing service connection for PTSD to his original benefits application, his lay testimony does not by itself establish his entitlement to such benefits.  [The Veteran's] entitlement could not arise until the pertinent regulatory requirements were satisfied, including the existence of "medical evidence diagnosing the condition."  38 C.F.R. § 3.304(f)."  Id., slip op. at 4.  

Under these circumstances, the Board concludes that PTSD due to his conceded Vietnam stressor was not shown until the February 25, 2009 examination.  Accordingly, the pertinent regulatory requirements, the elements of § 3.304(f), were not satisfied prior to the date of that examination.  Thus, this is the date entitlement arose.  Accordingly, there is no basis for the assignment of an effective date for the grant of service connection for PTSD prior to September 25, 2007.  

The Veteran's assertion in a June 2009 statement that if he had been examined in 1997 he would have been diagnosed with PTSD does not amount to an allegation of CUE nor has a request for revision based on CUE in either a Board decision, or a rating decision that has not been subsumed by the Board decision, been filed.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.

To the extent the Veteran is claiming a breach of VA's duty to assist in not providing him with a VA psychiatric examination in 1997, this in and of itself cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed decision not already addressed herein, even with a sympathetic reading of the record.

In light of the above findings, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to September 25, 2007, for service connection for PTSD.


ORDER

An effective date prior to September 25, 2007, for posttraumatic stress disorder (PTSD) is denied.


REMAND

I.  Increased Rating for PTSD

Service connection for PTSD and the current 30 percent rating was granted in April 2009 rating decision on appeal.  The Veteran urges that the symptoms of PTSD are worse than are reflected in the most recent VA examination report, which was dated in January 2011.  The record suggests that the Veteran has been receiving VA treatment since that time, but the most recent SSOC for this matter was issued in March 2011.  Under the circumstances, the Board finds that updated treatment records should be obtained and associated with the claims folder.  Thereafter, the Veteran should be afforded a VA examination to assess the current manifestations of his service-connected PTSD.

II.  Peripheral Neuropathy Issues

The claims of service connection for peripheral neuropathy of the upper and lower extremities were denied in a March 2008 rating decision.  The Veteran filed a notice of disagreement and a Statement of the Case was issued by the RO and mailed to the Veteran April 14, 2009.  The Veteran submitted a communication in lieu of a VA form 9 substantive appeal on June 30, 2009.  In a July 15, 2009, letter, the RO explained to the Veteran that the deadline to submit substantive appeal in this matter was June 15, 2009, his statement was not timely and the matter had been closed.  However, his statement was treated as a claim to reopen the previously denied claim.  The Veteran was afforded his appellate rights in a VA form 4107.  

In a statement received in August 2009, the Veteran indicated that he disagreed with the decision with regard to the untimely filing of his appeal of the peripheral neuropathy claim.  Nonetheless, the RO continued to process the claim as a petition to reopen the previously denied claims.  

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  A notice of disagreement must be filed within one year from the date that the rating decision was mailed to the Veteran.  38 C.F.R. §§ 20.300, 20.302(a) (2013).  Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b) (1) (2013).  Exceptions to the general rule include when a Veteran submits additional evidence within 1-year of the date of mailing of the SOC and the additional evidence requires issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.302(b) (2) (2013).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2013).  

Under the circumstances, the Board finds that the Veteran has filed a notice of disagreement with decision with regard to the timeliness of the appeals for peripheral neuropathy.  The Agency of Original Jurisdiction (AOJ) should therefore issue an SOC on these issues.  

The issues pertaining to whether new and material evidence was received to reopen previously denied claims for service connection for peripheral neuropathy of the upper and lower extremities is inextricably intertwined with this matter.  Accordingly, action on the new and material evidence issues is deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC as to the issues of whether a timely appeal (VA Form 9 or equivalent) was timely filed in response to an April 2009 statement of the case denying the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

2.  The AOJ should obtain any outstanding VA treatment records.

3.  Then, the Veteran should be afforded a new VA examination to determine the manifestations of PTSD present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

The examiner should provide information concerning the nature and severity of the Veteran's service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

4.  The AOJ also should undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


